Citation Nr: 1418606	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-20 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left shoulder rotator cuff tear.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and L.L.



ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 2002 to June 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In February 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.  

After the hearing, the Veteran submitted private treatment records from the Emanuel Rehabilitation Center.  However, these records are duplicative of the records associated with the claims folder in December 2007. 

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

A claim for TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran asserts that he is unable to maintain employment due to his service-connected left shoulder strain.  See Videoconference Board Hearing Transcript pp. 6-15, February 2014.  As the record now raises a question of whether the Veteran is unemployable due to his service-connected disability, a claim for a TDIU is properly before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

First, at the February 2014 Videoconference Board hearing, the Veteran testified that some cold days he cannot lift his arm due to the pain.  He indicated that in some cases, his flare ups last up to 12 hours.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his left shoulder rotator cuff.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination).

Second, at the hearing the Veteran indicated that he is not currently working due to his shoulder disability.  Further, the Veteran indicated in an April 2010 statement that he could not work due to problems and pain related to his shoulder.  The Board has found that a claim for TDIU is part of this appeal.  The Veteran has not received notice regarding that claim.  In addition, he should be asked to complete a TDIU claim form so that he can provide information concerning his employment, education, training, and other relevant factors.  A VA examination should be conducted which assesses the Veteran's ability to obtain and maintain employment as a result of his service-connected disabilities.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Third, the Veteran reported during the hearing that he was seen at an Emergency Room in Turlock for his service-connected disability.  While records were submitted from Emanuel Rehabilitation Center, it appears that there may be records outstanding.  

Finally, the Board notes that the Veteran applied for vocational rehabilitation benefits. Such records, including any Counseling / Evaluation / Rehabilitation (CER) folder that may have been created, should be obtained and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Request that the Veteran provide or identify any additional medical records that are relevant to his claim, including those pertaining to Emergency Room treatment for his service-connected shoulder disability.  

If, after making reasonable efforts to obtain any outstanding non-Federal records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3.  Obtain records associated with the Veteran's claim for Vocational Rehabilitation, to include any VA Counseling/ Evaluation / Rehabilitation (CER) folder that may have been established.

4.  Then, schedule the Veteran for an appropriate VA examination to obtain information as to the severity of the Veteran's left shoulder rotator cuff tear and the functional impairment that results from the other service-connected disabilities in connection with the TDIU claim.  

The examiner must review the claims file and must note that review in the report.  All indicated tests, including range of motion studies, should be performed, and all findings reported in detail. 

The examiner should comment on the functional impairment caused solely by the Veteran's service-connected disabilities (left shoulder rotator cuff tear; posttraumatic stress disorder formerly rated as insomnia; right knee sprain; and lumbar sprain/strain). 

5.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal, taking into consideration all applicable rating criteria.  If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



